Order entered May 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00264-CR

                            EX PARTE ORLANDO GUTIERREZ

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX13-90023-W

                                           ORDER
       By order entered March 6, 2014, the Court set this accelerated appeal for submission on

June 2, 2014 and ordered appellant to file his brief by April 18, 2014. By order entered April 23,

2014, the Court granted appellant’s motion for extension and reset the due dates for appellant’s

and the State’s briefs. The time to file appellant’s brief was extended to May 2, 2014. Both

orders stated that if a party did not submit its brief by the date specified, the appeal would be

submitted without that party’s brief. Appellant did not file his brief by the extended due date.

Instead, appellant has filed a May 2, 2014 second motion for extension of time to file appellant’s

brief. Appellant’s second motion for extension is DENIED.

       We ORDER this appeal submitted without appellant’s brief. See TEX. R. APP. P. 31.1.

                                                      /s/   JIM MOSELEY
                                                            JUSTICE